DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.
Claims 2-14 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/06/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulson (2007/0216396).
Regarding claim 1, Coulson disclose a synchronous converter (10) (10, fig.1a) comprising: a transformer (11A, 11B) (104) having a predefined winding ratio ([0026]), which couples together a supply side (12) (input 100, fig.1a) and a load side (13) (side with 103, fig.1a) 
Regarding claim 7, Coulson discloses the synchronous converter (10) according to claim 1 wherein: the detection means (14) (107, CS fig.1a, [0026]) are arranged on the one side (12) (side of 100, fig.1a) of the synchronous converter (10) (10, fig.1a).
Regarding claim 8, Coulson discloses the synchronous converter (10) according to claim 1: the detection means (14) ([0026]) comprise a measuring resistor (107, fig.1a).
Regarding claim 9, Coulson discloses the synchronous converter (10) according to claim 1 wherein: the synchronous converter (10) is embodied as a synchronous flyback converter (10, fig.1a), which comprises the transformer (11A, 11B) (104, fig.1a).
Regarding claim 12, Coulson discloses a method (60) ([0032]) for the current protection of a synchronous converter (10) (10, fig.1a) with a transformer (11A, 11B) (104, fig.1a) with a 
Regarding claim 13, Coulson discloses the method (60) according to Claim 12, wherein: the method (60) is performed with a synchronous converter (10) according to claim 1 (10, fig.1a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (2007/0216396) and further in view of Nakabo (JP2012105454).
Regarding claim 2, Coulson discloses the synchronous converter (10) according to Claim 1, wherein: the conversion means (16) ([0032]) comprise including the respective 
Nakabo teaches a retrieval table (30A) ([0032]) configured to retrieve the limit current intensities of the other side from the retrieval table (30A) ([0032]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the storage means of Nakabo to provide the advantage of providing overcurrent protection of the power converter.
Regarding claim 3, Coulson discloses the synchronous converter (10) according to Claim 1, wherein: the conversion means (16) ([0032]) including the limit current intensities (15‘, 15“) of the one side (12) ([0032]) and the corresponding limit current intensities (15*, 15**), converted via the predetermined winding ratio, on the one side (12) of the synchronous converter (10) (input side 100, fig.1a)([0026]); and wherein the conversion means (16) are corresponding limit current intensities (15*, 15**) of the one side (12) from the retrieval table (30B) and to provide them ([0032]). Coulson does not disclose the conversion means (16) comprise a retrieval table (30B), configured to retrieve the corresponding limit current intensities (15*, 15**) of the one side (12) from the retrieval table (30B).
Nakabo teaches the conversion means (16) comprise a retrieval table (30B) ([0032]), configured to retrieve the corresponding limit current intensities (15*, 15**) of the one side 
Regarding claim 4,  Coulson discloses the synchronous converter (10) according to Claim 1, wherein: the conversion means (16) (108, 109, fig.1a) including the smaller — in terms of quantity — (15‘*) of a positive limit current intensity (15’) (0032]) of the one side (12) (input side 100, fig.1a) and a corresponding positive limit current intensity (15*) ([0032]) on the one side (12) of the synchronous converter (10), converted via the predetermined winding ratio, and, converted via the predetermined winding ratio ([0026]); and wherein the conversion means (16) are configured to provide the smaller — in terms of quantity — limit current intensities (15**, 15“**) ([0032]) and provide them on the one side (12) as corresponding limit current intensities (15*, 15**) ([0032]). Coulson does not disclose the conversion means (16) comprise a retrieval table, provide limit current intensities (15**, 15“**) from the retrieval table (30C); a smaller — in terms of quantity — (15“**) of a negative limit current intensity (15“) of the one side (12) and a corresponding negative limit current intensity (15**) on the one side (12) of the synchronous converter (10).
Nakabo teaches the conversion means (16) comprise a retrieval table ([0032]), provide limit current intensities (15**, 15“**) from the retrieval table (30C) ([0032]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the storage means of Nakabo to provide the advantage of providing overcurrent protection of the power converter. Coulson and .
Claims 5-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (2007/0216396) and further in view of Kung (DE 102014202665).
Regarding claim 5, Coulson discloses the synchronous converter (10) according to claim 1 however it does not disclose wherein: the conversion means (16) comprise a functional unit of a microcontroller (18) or of an application-specific integrated circuit (18).
Kung teaches wherein: the conversion means (16) comprise a functional unit (8, fig.1) of a microcontroller (18) or of an application-specific integrated circuit (18) ([0030]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the integrated circuit of Kung to provide the advantage of providing improved power consumption and performance of the power converter.
Regarding claim 6, 
Kung teaches the synchronous converter (10) according to claim 1 wherein: the comparison means (17) comprise a functional unit (8, fig.1) of a microcontroller (18) ([0030]) or an application-specific integrated circuit (18) ([0030]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the integrated circuit of Kung to provide the advantage of providing improved power consumption and performance of the power converter.
Regarding claim 10, Coulson does not disclose an operating device (40) for operating at least one LED (41), comprising: a synchronous converter (10) according to claim 1.
Kung teaches an operating device (40) (circuit of fig. 1) for operating at least one LED (41) (LED, fig.1), comprising: a synchronous converter (10) according to claim 1 (converter, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the LED load of Kung to provide the advantage of providing improved efficiency of the lightning devices.
Regarding claim 11, Coulson does not disclose a lighting system (50) comprising: an operating device (40) according to Claim 10; and at least one LED (41).
Kung teaches a lighting system (50) (LED, fig.1) comprising: an operating device (40) (circuit of fig.1) according to Claim 10; and at least one LED (41) (LED, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the LED load of Kung to provide the advantage of providing improved efficiency of the lightning devices.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson (2007/0216396) and further in view of Jansen et al (2002/0097589).
Regarding claim 14, Coulson discloses the method (60) according to Claim 12, however Coulson does not disclose wherein: the method (60) is carried out for the overcurrent protection or undercurrent protection of the synchronous converter (10) (10, fig.1a).
Jansen teaches wherein: the method (60) is carried out for the overcurrent protection or undercurrent protection (OCP, fig.3) of the synchronous converter (10) ([0035]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Coulson to include the overcurrent protection of Jansen to provide the advantage of protecting against malfunction of power converter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stamm (2014/0160801) disclose a flyback switch regulator with a controller having a primary current sensing, a current reference and a comparator coupled to power switch to regulate the operation based on the comparison.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839